— Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered January 20, 1989, convicting defendant, upon his plea of guilty, of robbery in the first degree and manslaughter in the second degree, and *449sentencing him to concurrent terms of 12 Vá to 25 years and 7 Vi to 15 years, respectively, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his plea of guilty. The record of the plea demonstrates that the plea was knowingly and voluntarily entered after defendant, with the assistance of counsel, had been advised of the strength of the People’s case and time to consider the reduced sentences offered under the terms of the plea. We also find that the trial court did not abuse its discretion when it imposed the negotiated sentences. Concur — Sullivan, J. P., Milonas, Rosenberger, Ross and Asch, JJ.